          Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 1 of 11 Page ID #:1379


           1 DIAMOND McCARTHY LLP
              Ryan M. L~ine (SBN 23821 6)
           2 ryan. la[!~ne diamondmccarthy. com
              Joshua H. err (SBN 301775).
           3 j os hua. herr(ci),diamondmccarthx com
              333 South HOQe Street, Suite 1800
           4 Los Angeles, California 9007 1
              Telephone: (424) 278-2335
           5 Facsimile: (424) 278-2339
           6   Attorneys for Plaintiff, COLIN LeMAHIEU
           7
           8                           UNITED STATES DISTRICT COURT
           9                         CENTRAL DISTRICT OF CALIFORNIA
          10
    ..... 11
    __,
    __,        NANO FOUNDATION, LTD., a New              Case No. 2:19-cv-04237-MRW
>-
::c
               York non-profit _fOlJ)Oration; and
    12         COLIN LeMAHIEO, an ina ividual,           rPROPOSEDl FIRST AMENDED
~                                                        COMPLAINt FOR :
~ 13
c;,.J
                             Plaintiffs,
~                                                              DEFAMATION PER SE;
Q 14                  vs.                                      DEFAMATION PER QUOD;
z                                                              INTENTIONAL
~ 15           DAVID C. SIL VER, an individual,                INTERFERENCE WITH
~                                                              PROSPECTIVE ECONOMIC
Q         16                 Defendant.                        ADVANTAGE
•
~17
                                                         DEMAND FOR JURY TRIAL
          18
                                                         Action Filed:    May 15, 2019
          19
                                                         Assigned For All Purposes To The Hon.
          20                                             Michael R. Wilner
          21
          22
          23
          24
          25
          26
          27
          28

               Case No. 2:19-CV-04237-MRW                     rPROPOSEDl FIRST AMENDED COMPLAINT
           Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 2 of 11 Page ID #:1380


           1          Plaintiff Colin LeMahieu complains and alleges as follows:
           2          1.     This lawsuit results from statements Defendant David C. Silver made
           3   during a panel speech at any industry convention, the Blockchain Law Summit, in Los
           4   Angeles, California on May 24, 2018, statements now published for public access on
           5   YouTube.
           6          2.     Opening his remarks by raving that "there is a ton of fraud in the space
           7   right now," Mr. Silver made inflammatory, false statements about Plaintiff Colin
           8   LeMahieu to an audience ofLeMahieu's industry colleagues and peers. Among those
           9   statements, Mr. Silver falsely stated that Mr. LeMahieu committed crimes and he
          10   made a series of false statements regarding Mr. LeMahieu's marital divorce. Mr.
    __,        Silver's false statements have gravely damaged Mr. LeMahieu, have caused Mr.
    ""-
    __,   11
>-
::c:      12   LeMahieu shame and embarrassment, and have harmed Mr. LeMahieu's reputation
~
<              within his industry and among his peers.
"-I
 u        13
:::;
Q    14                                            THE PARTIES
z
0
:::; 15               3.     Mr. LeMahieu is the founder and chief executive of Nano Foundation, a
~
Q         16   non-profit corporation organized under the laws of and in good standing with the
•
~17            State ofNew York. He is a permanent resident and citizen of Texas, though at
          18   present he lives in Europe.
          19          4.     Mr. LeMahieu is a private citizen and not in any way a public figure.
          20          5.     Mr. Silver is an individual who, on information and belief, resides in or
          21   around Broward County, Florida and is a citizen of Florida.
          22                                      JURISDICTION
          23          6.     This Court has jurisdiction over the subject matter of this action pursuant
          24   to 28 U.S.C. § 1332. The matter in controversy exceeds $75,000, exclusive of costs.
          25   Mr. LeMahieu is a resident of Texas, and Mr. Silver, on information and belief, is a
          26   resident of Florida.
          27
          28


               Case No. 2:19-CV-04237-MRW                           fPROPOSEDl FIRST AMENDED COMPLAINT
           Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 3 of 11 Page ID #:1381


           1          7.     This Court has personal jurisdiction over Mr. Silver. He travelled to this
           2   forum and made the defamatory statements at issue in this matter in Los Angeles,
           3   California.
           4                                            VENUE
           5          8.     Venue in the United States District Court for the Central District of
           6   California is proper pursuant to 28 USC§ 1391(b)(2). The events giving rise to the
           7   claim - Mr. Silver's false and defamatory statements -took place in Los Angeles,
           8   California.
           9          9.     This is the most convenient forum in which to adjudicate this matter.
          10   The statements at issue were witnessed by a room full of people in Los Angeles,
    __,
    ""-
    __,   11   California. While undoubtedly some of those witnesses may have travelled to attend
>-
::c::
      12       this industry conference, on information and belief, the largest constellation of
~
<
~  13          witnesses, including the event producers, reside in or near this district.
 u
~
Q         14                            THE BLOCKCHAIN LAW SUMMIT
z:
0
~         15   The Blockchain Summit Gathered The Major Players in the Cryptocurrency Space in
:$
Q         16                                         Los Angeles
          17          10.    The Blockchain Law Summit 2018 (the "Blockchain Summit") took
          18   place on May 24, 2018 in Los Angeles, California. Its stated intent was "connecting
          19   leading blockchain legal experts with the most promising blockchain startups and
          20   investors." Given that at present blockchains are overwhelmingly utilized in the
          21   cryptocurrency industry, the Blockchain Summit gathered cryptocurrency startups,
          22   investors, collectors, scholars, and journalists for a day of presentations and
          23   networking.
          24
          25                                  Nano and Colin LeMahieu
          26          11.    Mr. LeMahieu created a next-generation cryptocurrency called
          27   RaiBlocks. It allows for nearly instantaneous transactions and carries with it no fees.
          28   It utilizes block-lattice technology to decentralize processing without sacrificing

                                                            2
               Case No. 2:19-CV-04237-MRW                           fPROPOSEDl FIRST AMENDED COMPLAINT
              Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 4 of 11 Page ID #:1382


              1   security. (In layman's terms, at present, it is the Cadillac of cryptocurrency.) On
              2   January 31, 2018, the periodical Medium declared that it "is objectively the best pure
              3   cryptocurrency". It wrote "[o]fthe pure cryptocurrencies (coins like Bitcoin, Bitcoin
              4   Cash and Litecoin that operate solely as currencies) it has no equal."
              5          12.    In January of 2018, the name RaiBlocks was changed to Nano. Within
              6   the blockchain and crytocurrency industries and communities, Nano is known to refer
              7   to both the crytocurrency, itself, and to Nano Foundation and its subsidiary. For
              8   purposes of simplicity, Nano is used in this complaint to refer to the cryptocurrency
              9   currently known as Nano, formerly known as RaiBlocks.
             10          13.    Nano is now traded and continues to be traded on dozens of exchanges.
    ......
    -'
    -'       11   Additional new exchanges, included ones dedicated solely to Nano, have begun to
>-
::c:
             12   appear given the coin's sterling reputation.
t::
<
I;..)
 u           13
::::2:
Q            14       DEFENDANT DAVID C. SILVER MAKES A SERIES OF DAMAGING
2:
0
:::2!        15    FALSE STATEMENTS ABOUT MR. LEMAHIEU IN A PANEL SPEECH AT
~
Q            16                THE BLOCKCHAIN SUMMIT TO HIS INDUSTRY PEERS
•
~17                      14.    Defendant David C. Silver presented at the Blockchain Summit at 5:25
             18   p.m. He gave a twenty-minute speech, followed by a five-minute question and
             19   answer session. He was the only presenter at the Blockchain Summit during this time.
             20   His presentation was entitled "Cryptocurrency, Blockchain and US Litigation -
             21   Yesterday, Today and Tomorrow".
             22          15.    In attendance for this presentation were Mr. LeMahieu's industry peers,
             23   investors in cryptocurrency, and press who report on the industry.
             24          16.    During his presentation, Mr. Silver stated "Uhhhhh Nano, the CEO and
             25   the head guy at Nano who holds 90% of the Nano at like $15 it was worth $1.4
             26   billion, I think it's down to like $4, so I think it's only worth like $400,000,000 now.
             27   Uhhh, he got divorced from his wife last year. He decided that he was ready. He
             28   deserved better because he was now rich. She took all the money. And then, the

                                                              3
                  Case No. 2:19-CV-04237-MRW                          fPROPOSEDl FIRST AMENDED COMPLAINT
           Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 5 of 11 Page ID #:1383


           1 financial affidavit, she, they, argued about how much the Nano was worth and what
           2   the Nano was. But I will tell you this: he said it had value and he said that he believed
           3   it was going up and he believed it was a security cause [sic] he put it on his security
           4   side of the affidavit."
           5          17.    Mr. Silver's statements were not truthful.
           6          18.    Mr. LeMahieu does not own 90% of the Nano coins in circulation. At
           7   the time those statements were made, he owned and/or held a small fraction of the
           8   Nano coins. He owns less than 0.4% of the Nano in circulation.
           9          19.    Mr. LeMahieu did not divorce his wife because he was rich. He did not
          10   believe that he deserved better because he was rich, as he was not rich. In fact, at the
    "'-
    -'
    -'   11    time of their divorce, Nano lacked any value at all and was not traded on any
>-
:::::c:
         12    exchange.
~
<                     20.    The Nano was not discussed in any financial affidavit in their divorce.
c;;,.,.)
  u      13
;::::;;
Q         14   Mr. Silver's claims to the contrary are false.
:z:
0
;::::;; 15            21.    It was not listed anywhere in any affidavits, much less on the "security
~
Q
          16   side" of the affidavit.
          17          22.    Mr. LeMahieu did not say that the Nano had value in his divorce filings.
          18   At the time, it did not.
          19          23.    Mr. LeMahieu did not say that he believed the Nano was going up in his
          20   divorce filings. At the time of his divorce, he did not believe that, nor did he have any
          21   reason to believe that. It was not even on an exchange, yet.
          22          24.    Mr. LeMahieu did not say that it was a security. It is a cryptocurrency,
          23   not an ICO.
          24          25.    Mr. Silver's false statements regarding Mr. LeMahieu's divorce to a
          25   convention full of his industry peers and colleagues have caused him considerable
          26   emotional distress, have greatly damaged his reputation, and have caused him
          27   considerable shame.
          28

                                                           4
               Case No. 2:19-CV-04237-MRW                          rPROPOSEDl FIRST AMENDED COMPLAINT
          Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 6 of 11 Page ID #:1384


          1          26.    Further, Mr. Silver's false statement that Mr. LeMahieu horded Nano at a
          2   90% clip caused the value of Nano to drop. This caused a reduction in the value of
          3   Mr. LeMahieu's modest Nano holdings, damaging him.
          4                                        FIRST CLAIM
          5                      Defamation Per Se - By Plaintiff Colin LeMahieu
          6                                  (Against Defendant Silver)
          7          27.    Plaintiffs re-allege and incorporate paragraphs 1-26 of the Complaint as
          8   if fully stated herein.
          9          28.    Mr. LeMahieu is a private citizen. He is the chief developer and chief
         10   executive of Nano Foundation, a widely known fact to people within his industry.
  .....
  __,
  __, 11      The Blockchain Convention was attended by Mr. LeMahieu's industry peers and
>-
::c
         12   colleagues.
~
<
~ 13                 29.    Mr. Silver made the following statements about Mr. LeMahieu in a panel
 c;,.J
~
Q        14   speech at the Blockchain Convention:
z
0
~        15                 A.     "Uhhhhh Nano, the CEO and the head guy at Nano who holds
;:=:;
Q        16   90% of the Nano at like $15 it was worth $1.4 billion, I think it's down to like $4, so I
         17   think it's only worth like $400,000,000 now. Uhhh, he got divorced from his wife
         18   last year. He decided that he was ready. He deserved better because he was now rich.
         19   She took all the money. And then, the financial affidavit, she, they, argued about how
         20   much the Nano was worth and what the Nano was. But I will tell you this: he said it
         21   had value and he said that he believed it was going up and he believed it was a
         22   security cause [sic] he put it on his security side of the affidavit."
         23          30.    None of Mr. Silver's statements were true. They were categorically false
         24   and highly inflammatory.
         25          31.    Mr. Silver failed to use any care, much less reasonable care to determine
         26   the truth or falsity of the statements he made. Mr. Silver's statements lack a basis in
         27   fact and have no evidentiary support.
         28

                                                            5
              Case No. 2:19-CV-04237-MRW                            fPROPOSEDl FIRST AMENDED COMPLAINT
             Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 7 of 11 Page ID #:1385


             1          32.    Mr. Silver's false statements have caused Mr. LeMahieu significant
             2   emotional distress, have greatly damaged his reputation, and have caused him
             3   considerable shame, damaging him in an amount to be proven at trial. Further, Mr.
             4   Silver's false assertion that Mr. LeMahieu hoarded Nano at a 90% clip caused the
             5   value of Nano to fall, damaging Mr. LeMahieu who held a small amount of Nano.
             6   These damages, in sum, exceed the $75,000 jurisdictional limits
             7          33.    As these statements were made to a convention full of Mr. LeMahieu's
             8   industry peers and colleagues, he has suffered considerable harm to his professional
             9   reputation, damaging him in an amount to be proven at trial, but that in any event
            10   exceeds jurisdictional limits.
    .....
    __,                 34.    Mr. Silver's statements were malicious and vindictive such that punitive
    __, 11
>-
::c: 12          damages should be issued against him.
~
<                                                     SECOND CLAIM
c;,...)
 ~
        13
~
Q           14                   Defamation Per Quod - By Plaintiff Colin LeMahieu
z
0
~           15                                    (Against Defendant Silver)
~
Q           16          35.    Plaintiff re-allege and incorporate paragraphs 1-34 of the Complaint as if
            17   fully stated herein.
            18          36.    Mr. LeMahieu is a private citizen. He is the chief developer and chief
            19   executive of Nano Foundation, a widely known fact to people within his industry.
            20   The Blockchain Convention was attended by Mr. LeMahieu's industry peers and
            21   colleagues.
            22          37.    Mr. Silver made the following statements about Mr. LeMahieu in a panel
            23   speech at the Blockchain Convention:
            24                 "Uhhhhh Nano, the CEO and the head guy at Nano who holds
            25                 90% of the Nano at like $15 it was worth $1.4 billion, I think it's
            26                 down to like $4, so I think it's only worth like $400,000,000 now.
            27                 Uhhh, he got divorced from his wife last year. He decided that he
            28                 was ready. He deserved better because he was now rich. She took

                                                              6
                 Case No. 2:19-CV-04237-MRW                           fPROPOSEDl FIRST AMENDED COMPLAINT
            Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 8 of 11 Page ID #:1386


            1                    all the money. And then, the financial affidavit, she, they, argued
            2                    about how much the Nano was worth and what the Nano was. But
            3                    I will tell you this: he said it had value and he said that he believed
            4                    it was going up and he believed it was a security cause [sic] he put
            5                    it on his security side of the affidavit."
            6          38.       None of Mr. Silver's statements were true.
            7          39.       Mr. Silver failed to use any care, much less reasonable care to determine
            8   the truth or falsity of the statements he made. Mr. Silver's statements lack evidentiary
            9   support.
           10          40.       These statements, made to an audience of his professional colleagues and
    __,
    ""'-
    __,    11   peers, harmed Mr. LeMahieu. They caused him significant emotional distress, have
>-
::c:
           12   greatly damaged his reputation, and have caused him considerable shame. His
~
<               professional reputation has taken an irreparable hit as a result of these statements. He
~
 <;...>    13
~
Q          14   has been damaged in an amount to be proven at trial, but that in any event exceeds the
z:
0
~          15   $75,000 jurisdictional limits.
~
Q          16          41.       Moreover, Mr. Silver's allegation that Mr. LeMahieu made false
•
~17             statements in an affidavit filed in court amounts to an accusation that he committed a
                  .          .
           18   cnme, perjury.
           19          42.       Mr. Silver's entirely fabricated statements regarding Mr. LeMahieu's
           20   divorce made to an audience of his professional colleagues and peers caused him
           21   considerable pain and embarrassment. They were an unseemly, gratuitous, and
           22   particularly personal attack, that included a de facto allegation that Mr. LeMahieu
           23   committed perjury.
           24          43.       Mr. Silver's statements were malicious and vindictive such that punitive
           25   damages should be issued against him.
           26
           27
           28

                                                                 7
                Case No. 2:19-CV-04237-MRW                                rPROPOSEDl FIRST AMENDED COMPLAINT
            Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 9 of 11 Page ID #:1387


            1                                       THIRD CLAIM
            2     Intentional Interference with Prospective Economic Advantage - By Plaintiff
            3                                       Colin LeMahieu
            4                                 (Against Defendant Silver)
            5          44.    Plaintiffs re-allege and incorporate paragraphs 1-43 of the Complaint as
            6   if fully stated herein.
            7          45.    Mr. LeMahieu worked and has for some time worked in the
            8   cryptocurrency industry.
            9          46.    Mr. Silver was aware of this relationship, a fact he confirmed in his
           10   statements at issue.
    _,
    ~

    __,    11          47.    As detailed herein, Mr. Silver made false, defamatory, and highly
>-
::c
           12   inflammatory remarks regarding Mr. LeMahieu as part of a panel speech to an
~
<
"-..)
 <;;...J
           13   audience of Mr. LeMahieu's peers at the Blockchain Convention, including
:::;;;
Q          14   inflammatory statements regarding his marital dissolution and that he hoarded 90% of
z
0
:::;;; 15       the Nano.
:s
Q          16          48.    In so doing, Mr. Silver intended to disrupt Mr. LeMahieu's business
           17   relationship with his industry peers and knew or reasonably should have known that
           18   this outcome would result, which did result.
           19          49.    Mr. LeMahieu was harmed by Mr. Silver's defamatory statements, which
           20   directly caused and were intended to cause that harm. He has lost professional
           21   credibility and his good name has been destroyed in his industry by Mr. Silver's
           22   intentional acts.
           23          50.    Mr. Silver's actions were malicious, intentional, and vindictive such that
           24   punitive damages should issue against him. He has been damaged in an amount to be
           25   proven at trial, but that in any event exceeds the $75,000 jurisdictional limits.
           26
           27
           28

                                                            8
                Case No. 2:19-CV-04237-MRW                           rPROPOSEDl FIRST AMENDED COMPLAINT
        Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 10 of 11 Page ID #:1388


         1                                   PRAYER FOR RELIEF
         2          WHEREFORE, Plaintiff demands judgment as follows:
         3          1.     For all actual, compensatory, and consequential damages for an amount
         4   to be proven at trial, but which in any event exceeds $100,000.
         5          2.     For punitive and exemplary damages.
         6          3.     For the costs of suit incurred herein.
         7          4.     For such other and further relief that the Court may deem just and proper.
         8
         9   DATED: - -- -- --                       RYAN M. LAPINEJ. ESQ.
                                                     JOSHUA HERR, E~O.
        10                                           DIAMOND MCCARiHY LLP
   ....
   _.
   _. 11
>-
:::c
        12                                            By:           Isl Ryan M Lapine
~
<                                                                 ~an M. Lapine
'-.,.)
 c;,J
        13                                           Attorneys for Plaintiff COLIN LEMAHIEU
~
Q       14
z:
0
~       15
::S
0       16
•
~17

        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28

                                                            9
             Case No. 2:19-CV-04237-MRW                             fPROPOSEDl FIRST AMENDED COMPLAINT
          Case 2:19-cv-04237-MRW Document 70-2 Filed 12/18/19 Page 11 of 11 Page ID #:1389


           1                                 DEMAND FOR JURY TRIAL
           2              Plaintiff COLIN LeMAHIEU demands a trial by jury for all claims.
           3
           4 DATED:                                     RYAN M. LAPINE, ESQ.
                                                        JOSHUA HERR, ES&
           5                                            DIAMOND MCCAR HY LLP
           6
           7                                            By:          Isl Ry_an M Lae_ine
                                                                     Riian M. L ine
           8                                                                  0
                                                        Attorneys for laintiff C LIN LeMAHIEU
           9
          10
    __,
    ""-
    __,   11
>-
::c:      12
~
<
~  13
 u
:::;;
Q         14
z
0
;::;; 15
~
Q         16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26   944401vl

          27
          28

                                                              10
               Case No. 2:19-CV-04237-MRW                           fPROPOSEDl FIRST AMENDED COMPLAINT
